Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 101-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
The claim amendments provide a limitation of wherein the light reducing structure is “extendable”.   The term “extendable” means able to be made longer or larger.  The scope of this limitation is unclear.  This maybe merely considered to be claiming some capability that the layer may or may not actually requiring the structure.  In the alternative this limitation could mean that the layer is somehow actively extendable in the completed finalized device.  In the latter scenario, this is not understood or disclosed in the originally filed written description.

Claim Objections
Claims 1-9 and 101-20  objected to because of the following informalities:  
It is unclear what “extendable” is intended to mean within the scope of the claim as presented.  The term “extendable” means able to be made longer or larger.  The scope of this limitation is unclear.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Unagami et al. (US 20110215223 A1) in view of Suzuki et al. (US 20150084144 A1) in view of Sa et al. (US 20120262616 A1).

    PNG
    media_image1.png
    400
    421
    media_image1.png
    Greyscale

Regarding claims 1 and 20, Unagami e al. disclose a imaging device comprising: 
a first photoelectric conversion unit [31a]; 
a second photoelectric conversion unit [31b] having a smaller electric charge amount to be converted per unit time than the first photoelectric conversion unit [Unagami et al ¶3-20];
a first on-chip lens on the second photoelectric conversion unit (Unagami et al. Fig. 1),
a second on-chip lens on the second photoelectric conversion unit (Unagami et al. Fig. 1),

 and a light reducing unit [32]configured to reduce light to enter the second photoelectric conversion unit

Further regarding  an inter-pixel light shielding unit between the first photoelectric conversion unit and the second photoelectric conversion unit (Unagami et al. Fig. 1 – the metallization lines shown at the peripheries of the photodiode regions are understood to provide a finite amount of shielding.  Many times this metallization as shown is referred to as and functions as light shielding structures since the metal used is generally opaque.).
	For a generic example demonstrating conventional analogous device structure teaching the claimed components and functions see Suzuki et al.   Suzuki teaches a analogous device having a plurality of photodiodes for improving dynamic range similar 

    PNG
    media_image2.png
    464
    689
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Unagami or Sa with the structure of Suzuki since applying a known technique adding shielding to a known device ready for improvement (i.e. a photodiode imaging array) to yield predictable results (reduced and improved crosstalk) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 

Further, regarding the limitation:
able to be made longer or larger.  This maybe merely considered to be claiming some capability that the layer may or may not actually requiring a particular structure other than extending in a perpendicular direction as compared to the light shielding structures.  In the instant scenario, Unagami et al. demonstrates color filters which extend in the claimed direction.  The RGB filter layer 32 extends over the entire surface below the lenses and over the metal structures which may be considered and function as light shielding structures.

Suzuki demonstrates light reducing structures which overland and extend over the light shielding components.  In the reproduced figure above, the green filter layer is over the center portion of the light shield 71.  As shown in Suzuki, light reducing layers (i.e. filters) extend in a direction perpendicular to the direction of the light shielding structures which extend vertically between light detecting regions.  The filter may further extend over and past the center of the shielding structure.  As such the broad scope of the limitation “wherein in a portion where the first on-chip lens and the second on-chip lens are adjacent to each other, the light reducing unit is extendable, with respect to a center in a width direction of the inter-pixel light shielding unit, in a direction of the first photoelectric conversion unit.” is demonstrated as a known capability at the time of the invention.

Unagami is silent upon a circuit design/functionality as recited in the claim.  At the time of the invention when designing two photo diode circuits for improved dynamic range it was known to incorporated four transistors and a charge accumulation capacitor as required by the claim.  Adding such capacitors is understood in the art to provide in-pixel memory which expands the dynamic range of a pixel.  Capacitors may be coupled to a photo diode through a transfer transistor.  The capacitor then collect/stores overflow from the photo diode.  It would be obvious to one or ordinary skill at the time of the invention to select a known circuit design in the device structure of Unagami to optimize and/or maximize the dynamic range.   For support demonstrating the claimed circuit in a two photodiode pixel device for improved dynamic range see Sa et al. which teaches the claimed analogous circuit design.  It is noted, Sa et al. may however is merely silent upon one photo diode being smaller than the other.


    PNG
    media_image3.png
    681
    500
    media_image3.png
    Greyscale

Sa e al. discloses, an imaging device comprising: 
a first photoelectric conversion unit [PD2]; 
a second photoelectric conversion unit [PD1] having a smaller electric charge amount to convert per unit time than the first photoelectric conversion unit; 
[FD2] configured to accumulate an electric charge generated by the second photoelectric conversion unit; 
a charge voltage conversion unit [ie. floating diffusion layer – ¶0006]; 
a first transfer gate unit [PDCX2] configured to transfer an electric charge from the first photoelectric conversion unit to the charge voltage conversion unit; 
a second transfer gate unit [FDCX2] configured to couple potentials of the charge voltage conversion unit and a potential of the charge accumulation unit; 
a third transfer gate unit [FDCX1]  configured to transfer an electric charge from the second photoelectric conversion unit to the charge accumulation unit; wherein
the first transfer gate unit, the second transfer gate unit, and the third transfer gate unit are connected in series between the first photoelectric conversion unit and the second photoelectric conversion unit (Sa Fig. 2)
an overflow path [ie. channel region / region under gate) formed under a gate electrode of the third transfer gate unit [PDCX1] , and configured to transfer an electric charge overflowing from the second photoelectric conversion unit to the charge accumulation unit [FD2], wherein the overflow path is under a gate electrode of the third transfer gate unit (Sa Fig. 2 – depicts the transistors in series as claimed.  It is expected a overflow path will be in the same location of the circuit.) .

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the circuit of Unagami with the circuit of Sa, since applying a known technique to a known device ready for improvement  to yield predictable results of 



wherein in a portion where the first on-chip lens and the second on-chip lens are adiacent to each other, the liqht reducinq unit is extendable, with respect to a center in a width direction of the inter-pixel light shielding unit, in a direction of the first photoelectric conversion unit.


Regarding claim 2, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 1, wherein the light reducing unit 32 is formed between the second photoelectric conversion unit 31 and the on-chip lens 33 (Unagami et al. Fig. 1).

    PNG
    media_image1.png
    400
    421
    media_image1.png
    Greyscale

Regarding claim 3, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 2, wherein the light reducing unit is an optical filter configured to reduce light transmitted through the on-chip lens (This is the implicit function/operation of a light filter.  It is further noted layers over the photo diode will also have some finite amount of transmission attenuation as a function of wavelength, which is a property of materials.)

Regarding claim 4, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 2, wherein the light reducing unit is an achromatic filter (Unagami et al. Fig. 1).  Note:  The filter of Unagami is shown not to have a curvature, thus would be inferred to be achromatic by definition, as the wavelengths of light would pass though it as both surfaces are parallel with each other, thereby limiting the effects of chromatic and spherical aberration.  The filter as depicted is effectively recognized as a achromatic lens.

Regarding claim 5, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 2.  The further limitation of wherein the light reducing unit is in a portion not exposed at formation of the on-chip lens, and in a portion that covers the second photoelectric conversion unit is not understood to provide any further clear and explicit structural distinction from the cited prior art reference.  Product-By-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Regarding claim 6, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 1, further comprising:  
a first on-chip lens on the first photoelectric conversion unit (Unagami et al. Fig. 1); and 
a second on-chip lens on the second photoelectric conversion unit (Unagami et al. Fig. 1);
(Unagami et al. Fig. 1).

Regarding claim 7, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 2, wherein the light reducing unit has an approximate quadrangular shape, and a vertex portion is formed into an approximate arc shape (Unagami et al. Fig. 1).

Regarding claim 8, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 2, wherein the light reducing unit has an approximate circular shape (Unagami et al. Fig. 3B).  It is unclear what is to be considered a “approximate circular shape” as the figures do not explicitly show a circular shape for the layer identified as the light reducing unit (i.e. filter).  The crossectional view is shown as a quadrilateral, while the plan views observed in the various figures shown the crossectional view elements as quadrilaterals and or octagons.  Unagami et al. fig. 3B depicts both q quadrilaterals and or octagons.  Using Applicant’s figures as the basis for the broad scope, Unagami depicts at least the capability of “approximate circular shape”.  
	Additionally, the shape in the plan view is not understood or recognized to modify the devices function, operation or provide any unexpected results.  As such the mere change in shape would be considered a obvious variant to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Unagami e al. in view of Sa et al. disclose a imaging device according to claim 1, further comprising
a first on-chip lens on the first photoelectric conversion unit (Unagami et al. Fig. 1); and 
a second on-chip lens on the second photoelectric conversion unit (Unagami et al. Fig. 1), wherein 
the light reducing unit has an approximate quadrangular shape, and 
a vertex portion of the approximate quadrangular shape is arranged in a portion where the first on-chip lens and thw second on-chip lens are adjacent to each other (Unagami et al. Fig. 1).


Regarding claim 11, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 2, wherein the first photoelectric conversion unit and the second photoelectric conversion unit have an approximate same size (Unagami et al. Fig. 1).  The range of what is to be considered “approximate same size” is not defined.  Claim 1 and Applicant’s figures such as figure 31 depict a noticeable sized difference.  Using applicant’s figures as basis for the broad scope, the relative sizes as shown in Unagami may also be considered approximately the same size.  See also Suzuki fig. 3.

Regarding claim 12, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 2, wherein the light reducing unit has a passage area through which light transmitted through the on-chip lens passes (Unagami et al. Fig. 1 & Suzuki fig. 3).

Regarding claim 13, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 12, wherein an opening shape of a light shielding unit is a reduced shape of an outer edge of the second photoelectric conversion unit (Unagami et al. Fig. 1  & Suzuki fig. 3).

Regarding claim 14, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 12, wherein an opening shape of a light shielding unit is an approximate circular shape (Unagami et al. Fig. 1 & 3B – See regarding claim 8).

Regarding claim 15, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 12, wherein a light shielding unit is arranged in an approximate quadrangular shape in both ends of the second photoelectric conversion unit (Unagami et al. Fig. 1 & Suzuki fig. 3).

Regarding claim 16, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 1, wherein the light reducing unit is an on-(Unagami et al. Fig. 1 – See regarding claim 5).

Regarding claim 17, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 16, further comprising: an inter-pixel light shielding unit between the first photoelectric conversion unit and the second photoelectric conversion unit (Unagami et al. Fig. 1 & Suzuki fig. 3 – see regarding claim 10).

Regarding claim 18, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 17, further comprising 
a color filter, wherein
 a part of the inter-pixel light shielding unit and the  color filter are in the same layer (Unagami et al. Fig. 1 & Suzuki fig. 3 – see regarding claim 10).

Regarding claim 19, Unagami e al. in view of Sa et al. in view of Suzuki et al. disclose a imaging device according to claim 16, wherein the on-chip lens is formed by a material having a high refractive index (Unagami is silent upon materials of the lens,  Suzuki ¶267- lens may be SiN which is considered a high refractive index material as per Applicant’s original disclosure paragraph 281.).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



11/9/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822